t c summary opinion united_states tax_court mamady b cisse petitioner v commissioner of internal revenue respondent docket no 11619-02s filed date mamady b cisse pro_se timothy f salel for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions by respondent this court must decide whether petitioner is entitled to claim the earned_income_credit even though the alleged qualifying_child has a social_security card that is stamped not valid for employment some of the facts in this case have been stipulated and are so found petitioner resided in san diego california at the time he filed his petition sec_7491 does not apply because this case involves a legal issue on petitioner’s form_1040 u s individual_income_tax_return petitioner claimed the earned_income_credit petitioner claimed his nephew mohamed toure mohamed as a qualifying_child mohamed was born on date to mawa cisse petitioner’s sister and ibrahima toure mohamed was born in senegal he is a resident_alien in the united_states respondent determined that petitioner did not have a qualifying_child and disallowed the earned_income_credit mohamed’s social_security card is stamped not valid for employment respondent’s position is that this disqualifies mohamed as a qualifying_child sec_32 generally provides that an eligible_individual may qualify for an earned_income_credit a taxpayer who has a qualifying_child may be an eligible_individual for the earned_income_credit sec_32 a qualifying_child is an individual who satisfies a relationship_test a residency test an age_test and for whom the taxpayer satisfies an identification requirement sec_32 wooten v commissioner tcmemo_2000_54 in this case the identification_number requirement is the only requirement that the parties disputed the identification_number requirement is set forth in sec_32 which provides that a qualifying_child shall not be taken into account under subsection b unless the taxpayer includes the name age and tin taxpayer_identification_number of the qualifying_child on the return of tax for the taxable_year sec_32 defines the term tin as used in sec_32 as a social_security_number issued to an individual by the social_security administration other than a social_security_number issued pursuant to clause ii or that portion of clause iii that relates to clause ii of section c b i of the social_security act section c of the social_security act is codified in u s c sec_405 clause i of u s c sec_405 pertains to aliens lawfully admitted to the united_states who are entitled to engage in employment in the united_states clause ii of u s c sec_405 pertains to individuals who apply for or receive benefits fully or partially funded with federal funds including any child on whose behalf benefits are claimed by another person clause iii is not relevant because mohamed’s social_security card is stamped not valid for employment above the social_security_number mohamed is not encompassed by clause i of u s c sec_405 accordingly he is covered by clause ii of u s c sec_405 as a result mohamed does not have a tin as defined in sec_32 and therefore does not meet the identification_number requirement in sec_32 accordingly we find that mohamed is not a qualifying_child under sec_32 and that petitioner is not entitled to claim the earned_income_credit at issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule reporter’s note this report was modified by order dated date
